Citation Nr: 0116720	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  96-01 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for a heart condition 
with residuals of a heart transplant, claimed as secondary to 
a kidney infection incurred during military service.



REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1995 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In a May 1999 decision, the Board denied entitlement to 
service connection for a kidney disorder and denied 
entitlement to service connection for a heart condition with 
residuals of a heart transplant, claimed as secondary to a 
kidney infection during military service.  In an August 2000 
decision, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") granted 
a joint motion for remand and vacated the May 1999 Board 
decision.  Thus, the matter has been returned to the Board 
for further appellate consideration.

The issue of entitlement to service connection for a kidney 
disorder will be addressed in the Remand portion of this 
decision.

The Board also notes that additional evidence was submitted 
by the veteran and his representative in March 2001 in regard 
to the claim of entitlement to service connection for a heart 
condition.  The veteran did not waive RO consideration of 
this evidence; however, the Board has considered that 
evidence in this decision.  Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).  In light of the outcome of this 
decision in regard to that issue, the Board concludes that 
consideration of the additional evidence has not resulted in 
prejudice to the veteran.


FINDINGS OF FACT

1.  Service medical records reflect treatment for a colon 
infection, stomach cramps, ear infections, chest pains, and 
diarrhea, with urinalysis findings of dark yellow urine with 
specific gravity of 1.020, 40-50 WBC/HPF and light bacteria 
in October 1969.

2.  In a July 1995 statement, a VA physician noted that the 
veteran had reported being kept on a base camp in Thailand 
for the treatment of a kidney infection for 30 days in 1969 
and suggested that "consideration should be given to the 
possibility that the beginning of his cardiomyopathy was in 
1969 at the base camp."  

3.  In a September 1996 statement, the same VA physician 
noted the October 1969 urinalysis findings and suggested that 
the veteran's case needed further evaluation.  

4.  In a November 1998 statement, the chief of cardiothoracic 
surgery and the lead cardiothoracic transplant coordinator of 
a private health science center opined that the veteran's 
cardiomyopathy was "more likely than not a service 
disability or some incident of service disability."  

5.  In a March 2001 statement, Dr. K. D. opined that it was 
as likely as not that the condition described in the 
veteran's military records formed the etiologic basis for his 
cardiomyopathy.

6.  A heart condition with residuals of a heart transplant 
may not be disassociated from military service.  




CONCLUSION OF LAW

Cardiomyopathy with resulting heart transplant was incurred 
as a result of active military service.  38 U.S.C.A. 
§§  1110, 5107 (West 1991); 38 C.F.R. § § 3.102, 3.303 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a heart condition with residuals of a heart transplant.  The 
veteran claims that his heart condition was incurred as a 
result of a kidney infection during military service.  In 
October 1994, the veteran reported that he was stationed 
overseas for a period of eight months prior to water 
purification procedures being put into place.  

Service medical records reflect notations of a colon 
infection and several complaints of diarrhea and chest pain.  
Upon separation examination dated in October 1969, a 
urinalysis revealed dark yellow urine with specific gravity 
of 1.020, 40-50 WBC/HPF and light bacteria.  Post-service 
medical evidence reveals that a left bundle branch block was 
found on electrocardiogram, possibly related to 
cardiomyopathy, upon hospitalization in March 1991.  Medical 
records dated in May 1993 reflect treatment for kidney stones 
and a diagnosis of ureterolithiasis.  Following 
hospitalization in September 1993, cardiomyopathy and 
congestive heart failure were diagnosed.  In August 1994, a 
heart transplant was performed.  A preoperative diagnosis of 
idiopathic dilated cardiomyopathy was noted.  

In a July 1995 statement, a VA physician noted that the 
veteran had reported that he had been kept on a base camp in 
Thailand for the treatment of a kidney infection for 30 days 
in 1969.  In addition, the veteran stated that he had 
suffered from ear infections and ringworm in 1969.  The VA 
physician suggested that "consideration should be given to 
the possibility that the beginning of his cardiomyopathy was 
in 1969 at the base camp."  In a September 1996 statement, 
the same VA physician noted that the veteran had described 
in-service treatment of urinary tract infections.  The 
physician took note of the October 1969 urinalysis findings 
and suggested that the veteran's case needed further 
evaluation.

In a July 1996 statement, the chief of cardiothoracic surgery 
and the lead cardiothoracic transplant coordinator of a 
private health science center reported that the veteran's 
dilated idiopathic cardiomyopathy "could be related to his 
military service, a virus that he contracted at any point in 
his life.  It certainly could be a service related 
disability."  In a July 1998 statement, these professionals 
opined that the cardiomyopathy was "as likely as not a 
service connected disability."  In a November 1998 
statement, these professionals opined that the veteran's 
cardiomyopathy was "more likely than not a service 
disability or some incident of a service disability."

However, in November 1997, a VA urologist opined that while 
the cause of idiopathic cardiomyopathy was by definition 
unknown, a causal relationship between the results of the 
veteran's October 1969 urinalysis and the development of 
cardiomyopathy more than 20 years later could not be 
established.  In December 1997, a VA cardiologist opined that 
there was no conclusive evidence that the October 1969 
urinary tract infection precipitated the veteran's 
cardiomyopathy, which necessitated his cardiac transplant.  

The veteran has also submitted numerous copies of medical 
treatise evidence in support of his contentions.  The 
veteran's contentions are further supported by a March 2001 
statement from K. D., a private physician.  Dr. K. D. noted 
that he had reviewed copies of the veteran's military medical 
records as well as hospital and physician reports.  Dr. K. D. 
stated that after reviewing the documents, he could state 
that it was as likely as not that the condition described in 
the military records formed the etiologic basis for the 
veteran's cardiomyopathy.  He noted that records indicated 
complaints referable to chest pain, diarrhea, and an earache.  
He also noted that a February 1968 clinic visit noted the 
veteran had no more diarrhea, but complained of chest pain.  
Dr. K. D. stated that the nature of the pain was not 
characterized and could have been secondary to recurrent 
pericarditis in the setting of a perimyocarditis.  He also 
noted that the October 1967 urinalysis finding was grossly 
abnormal for a male subject and the absence of symptoms 
should not have precluded an aggressive work-up in order to 
ascertain the cause of the pyuria.  The physician opined that 
the medical attention directed to those complaints 
represented a standard of care which fell far below the 
minimum requirements.  The physician also cited treatise 
evidence in support of his opinion that there was not always 
a relentless progression of this disorder.  Dr. K. D. noted 
that there was not a good understanding of the history of 
cardiomyopathy, but it was known that a host of infections 
trigger the development of a dilated cardiomyopathy.  He 
further noted that in the veteran's case, there was 
documentation of repeated infections and symptoms relating to 
the same along with chest pain.  He concluded that there was 
a reasonable foundation for linking the veteran's infection 
in 1968 with his current cardiomyopathy.  

Generally, basic entitlement to disability compensation may 
be established for a disability resulting from personal 
injury suffered or disease contracted in the line of duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d). 

Regulations further provide that when all the evidence is 
assembled, the Secretary is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a thorough consideration of the evidence of record, 
the Board is of the opinion that entitlement to service 
connection for a heart condition with residuals of a heart 
transplant is warranted.  The veteran's claim is clearly 
supported by the private physician statements, particularly 
the March 2001 statement, and October 1969 urinalysis report 
as well as notations of chest pain and bowel and colon 
complaints during service.  Additionally, the private 
physician statements of record are consistent with the July 
1995 and September 1996 VA physician statements.  

The Board recognizes that those opinions are contradicted by 
the November and December 1997 VA physician examiner 
opinions.  However, the Board notes that both the July 1996 
private physician and the July 1995 and September 1996 VA 
physician treated the veteran on a regular basis, whereas the 
1997 VA examiners had not treated the veteran as a regular 
patient.  In fact, their examination reports reflect that 
they reviewed the medical records, but did not examine or 
interview the veteran.  Furthermore, the March 2001 private 
physician statement is well supported by cited treatise 
evidence and a complete rationale for the opinion expressed.  
This statement also adds new facts which were not of record 
at the time of the Board's May 1999 decision.  

Finally, the Board notes that the December 1997 VA examiner 
stated that conclusive evidence of a urinary tract infection 
in 1969 precipitating cardiomyopathy had not been found, but 
he did not express any opinion as to the possibility or 
probability of a relationship.  As the applicable law and 
regulations do not require conclusive evidence, the Board is 
of the opinion that a remand for additional medical opinions 
would be of no benefit as the evidence is probably already in 
a state of equipoise.  Furthermore, the medical opinions all 
agree that the etiology of cardiomyopathy is difficult to 
determine and by definition unknown.  As all reasonable doubt 
must be resolved in favor of the veteran, the Board is 
compelled to conclude that the veteran's heart condition may 
not be disassociated from his military service.  Thus, 
entitlement to service connection for a heart condition with 
residuals of a heart transplant is warranted.  

Finally, the Board notes that in light of the aforementioned 
determination, the matters raised by the veteran's attorney 
regarding the validity and implementation  of procedures for 
obtaining independent medical opinions do not need to be 
addressed by the Board in this decision.  




ORDER

Entitlement to service connection for a heart condition with 
residuals of a heart transplant is granted.  



REMAND

In regard to the claim of entitlement to service connection 
for a kidney disorder, a review of the record reflects that 
the veteran was treated for chest pains, diarrhea, a colon 
infection, and an ear condition during service.  In September 
1969, the veteran complained of stomach cramps, diarrhea, and 
chills.  An assessment of nonspecific diarrhea was noted.  
Upon separation examination dated in October 1969, the heart 
and genitourinary system were clinically evaluated as normal.  
A urinalysis revealed dark yellow urine with specific gravity 
of 1.020, 40-50 WBC/HPF and light bacteria.  

In a July 1995 statement, a VA physician noted that the 
veteran had reported that he had been kept on a base camp in 
Thailand for the treatment of a kidney infection for 30 days 
in 1969.  The veteran also reported suffering from ear 
infections and ringworm in 1969.  The VA physician suggested 
that "consideration should be given to the possibility that 
the beginning of his cardiomyopathy was in 1969 at the base 
camp."  In a September 1996 statement, the VA physician 
noted that the veteran had described in-service treatment of 
urinary tract infections.  The physician took note of the 
October 1969 urinalysis findings and suggested that the 
veteran's case needed further evaluation.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Thus, for the 
aforementioned reasons, a remand of this claim is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The record reflects that the 
veteran has not been afforded a VA examination for an opinion 
as to the current nature and etiology of his claimed kidney 
disorder.  Additionally, service medical records 
demonstrating treatment of a urinary tract infection in 
Thailand are not of record.  The record demonstrates that in 
September 1996, the National Personnel Records Center (NPRC) 
indicated that the veteran's medical records were sent to the 
VARO in Roanoke, Virginia in August 1994.  The NPRC also 
indicated that if the treatment reported in Thailand was 
inpatient treatment, the hospital number would be needed for 
a further search.  It is not clear if the veteran's treatment 
was inpatient or outpatient.  The veteran stated in October 
1994 that during service he was moved from his company to 
another base for treatment of his urinary tract infection.  
It does not appear that the RO has attempted to obtain a 
hospital number from the service medical records already in 
the claims folder or from service personnel records.  

Accordingly, the claim of entitlement to service connection 
for a kidney disorder is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should review the service 
medical records already associated with 
the claims folder for information 
regarding a hospital number in regard to 
treatment in Thailand from September to 
November 1969.  Any additional 
information which may provide assistance 
to the NPRC in locating the records 
should be forwarded to the NPRC by the 
RO.  The RO should also obtain the 
veteran's service personnel records to 
determine if they contain any relevant 
information.  

3.  The veteran should be afforded a VA 
specialist examination to determine the 
current nature and etiology of his 
claimed kidney disorder, if any.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  All necessary tests 
and/or studies should be performed and 
all findings must be reported in detail.  
The examiner is requested to identify any 
current kidney disorder and to render an 
opinion as to the etiology and onset of 
any disorder present.  The examiner 
should express an opinion as to whether 
it is as least as likely as not that any 
current kidney disorder is related to an 
incident of military service.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims file.  A complete rationale for 
any opinion expressed must be provided.

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 



